UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Exact name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato Minnesota (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(507) 625-7231 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value OTCQB Market Preferred Stock Purchase Rights OTCQB Market Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the Common Stock held by non-affiliates as of June 30, 2012 was $2,620,331 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,701,630 shares of Common Stock, $.01 par value, outstanding as of March 15, 2013. TABLE OF CONTENTS PAGE PART I ITEM 1. DESCRIPTION OF BUSINESS. 3 ITEM 1A. RISK FACTORS. 4 - 7 ITEM 1B. UNRESOLVED STAFF COMMENTS. 7 ITEM 2. DESCRIPTION OF PROPERTY. 7 - 8 ITEM 3. LEGAL PROCEEDINGS. 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 8 ITEM 6. SELECTED FINANCIAL DATA. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. 9 - 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 14 - 32 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 33 ITEM 9A. CONTROLS AND PROCEDURES. 33 - 34 ITEM 9B. OTHER INFORMATION. 34 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. 34 ITEM 11. EXECUTIVE COMPENSATION. 34 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 34 - 35 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. 36 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 36 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 36 SIGNATURES 37 - 38 EXHIBIT INDEX 39 - 41 Certification of Chief Executive Officer Pursuant to Section 302 42 Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 302 43 Certification of Chief Executive Officer Pursuant to Section 906 44 Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 906 45 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS General Winland Electronics, Inc. (“Winland”, “Company”, “we” or “our”) was incorporated as a Minnesota corporation in October 1972.Through distribution to dealers and integrators, Winland provides a line of proprietary critical condition monitoring products to the security industry. In most cases, these products are manufactured to protect against loss of assets due to damage from water, excess humidity, extremes of temperature and loss of power. These Winland branded and trademarked products accounted for 100% of the Company’s revenue in 2012 and 2011.Prior to January 1, 2011, we also designed and manufactured custom electronic controls and assemblies primarily for original equipment manufacturer (“OEM”) customers, providing services from early concept studies through complete product realization (Electronic Manufacturing Services (EMS) business).On January 1, 2011, we sold our EMS business unit to an unrelated third party, Nortech Systems, Incorporated (Nortech) (see Note 7 of our financial statements).As a result, we classified our EMS business as a discontinued operation for 2012 and 2011.In addition, we sold our land and building (asset group) on December 31, 2012 and also classified the related operations as discontinued operations for 2012 and 2011.All references contained herein relate to our continuing operations of our proprietary business unless identified as discontinued operations. Sales and Distribution Winland markets and sells its line of proprietary critical condition monitoring products primarily through an established network of distributors, dealers, security installers and integrators.Winland employs full-time sales professionals and has engaged independent manufacturers’ sales representative organizations who are responsible for territory-based commissioned sales. This distribution network is primarily located in the United States. Competition Competition among the security industry has increased in the last several years as additional companies have introduced competing products.Significant competitive factors in the market for security products include product effectiveness and features, price, reliability and company reputation.Winland believes that it competes favorably with respect to product effectiveness, features, price and reliability.However, given its size and relatively small presence in this market, many of Winland’s competitors have an advantage by being larger, better-known and better-financed. Source of Goods Available for Sale Winland has a contract with a single third party contract manufacturer through December 31, 2013 to produce goods held for sale to the Company’s customers.These assemblies are manufactured to design specifications furnished by Winland.Alternative sources are available should the Company’s existing source be unable to perform. Significant Customers Approximately 52% and 50% of the Company’s Proprietary Products sales in 2012 and 2011, respectively were to one of the world’s largest distributors of security products.Winland derived approximately 12% and 4% of its revenues from sales outside the United States for the years ended December 31, 2012 and 2011, respectively. Patents, Trademarks and Licenses Winland holds federal trademark registrations for marks used in its business as follows:WATERBUG, TEMP ALERT and ENVIROALERT. Personnel At December 31, 2012, Winland had nine full time employees.During 2012 and 2011, Winland also used temporary labor services.Winland is not subject to a collective bargaining agreement and considers its relations with its employees to be good. 3 Table of Contents ITEM 1A. RISK FACTORS Based on current and known information, we believe that the following identifies the most significant risk factors that could affect our business. However, the risks and uncertainties we face are not limited to those discussed below. There could be other unknown or unpredictable economic, business, competitive or regulatory factors, including factors that we currently believe to be immaterial, that could in fact have material adverse effects on our financial position, liquidity, and results of operations. Past financial performance may not be a reliable indicator of future performance and historical trends should not be used to anticipate results or trends in future periods. You should consider the following risk factors, in addition to other information presented or incorporated by reference into this Annual Report on Form 10-K in evaluating our business and your investment in us. We are dependent on a small number of customers and such customer’s response to the current uncertain economic conditions. Our Proprietary Products sales are dependent on a small number of security products distributors with the top five distributors together representing over 65% of our total sales in both 2012 and 2011.We do not obtain firm, long-term purchase commitments from our customers.Customers may also cancel their orders, change quantities, or delay delivery for a number of reasons. Cancellations, reductions, or delays by a significant customer or by a group of customers may harm our results of operations by reducing the volumes of products sold. We outsource the manufacturing of our line of Proprietary Products. We have an agreement with an outside contract manufacturing firm to manufacture our proprietary products through December 31, 2013.Based on the agreement, we issue purchase orders with definitive quantities, delivery dates and price.We cannot guarantee the ability of the manufacturer to timely deliver against the purchase orders which may cause us to experience delays in meeting our customer’s delivery requirements.If experienced, these delays may impact sales volumes and increase costs. Our operating results may vary significantly from period to period. We experience fluctuations in our operating results. Some of the principal factors that contribute to these fluctuations are our effectiveness in managing inventory levels; changes in the cost and availability of finished goods purchased from our manufacturer; and changes in demand for our products.Results of operations in any period, therefore, should not be considered indicative of the results to be expected for any future period. Market acceptance of our new EA800-ip product and our pricing of such product is uncertain, and we may be unable to obtain market acceptance of our EA800-ip product at the price we hope for. The success of our EA800-ip product will depend upon the acceptance by customers of our EA800-ip product as equivalent as or better than the current product or solution they are currently using for security products.Our future success will depend on our receiving market acceptance of the EA800-ip product at a price that is acceptable to us.Market acceptance of our EA800-ip product will depend on a number of factors, including: ● the perceived effectiveness of our EA800-ip product relative to its cost; ● the potential advantages of our EA800-ip product over alternative products; ● the development of new products and technologies by our competitors or new alternative security products; and ● the effectiveness of our sales and marketing efforts. If our EA800-ip product does not achieve adequate acceptance by our customers and potential customers, we may not generate our projected revenue and our business would be materially impacted. Our strategic growth plan depends substantially on customers renewing, upgrading and expanding their subscriptions for our services. 4 Table of Contents Pursuant to our new strategic growth plan we intend to become a Software as a Service (“SaaS”) business model.As a result, our ability to grow is dependent in part on customers purchasing subscriptions and modules.We have limited historical data with respect to rates of customer subscription renewals, upgrades and expansions so we may not accurately predict future trends in customer renewals.Our customers’ renewal rates may decline or fluctuate because of several factors, including their satisfaction or dissatisfaction with our services, the prices of our services, the prices of services offered by our competitors or reductions in our customers’ spending levels due to the macroeconomic environment or other factors. If our customers do not purchase subscriptions for our services, renew on less favorable terms, or do not purchase additional functionality or subscriptions, our revenue may grow more slowly than expected or decline and our profitability and gross margin may be harmed. The market for SaaS business applications may develop more slowly than we expect. Our success will depend, to a large extent, on the willingness of businesses to accept cloud-based SaaS services for applications that they view as critical to the success of their business. Many companies have invested substantial effort and financial resources to integrate traditional enterprise software into their businesses and may be reluctant or unwilling to switch to a different application or to migrate these applications to cloud-based services. Other factors that may affect market acceptance of our application include: ● the security capabilities, reliability and availability of cloud-based services; ● customer concerns with entrusting a third party to store and manage their data, especially confidential or sensitive data; ● our ability to maintain high levels of customer satisfaction; ● our ability to implement upgrades and other changes to our software without disrupting our service; ● the level of customization or configuration we offer; and ● the price, performance and availability of competing products and services. Many of our customers are price sensitive, and if the prices we charge for our services are unacceptable to our customers, our operating results will be harmed. Many of our customers are price sensitive, and we have limited experience with respect to determining the appropriate prices for our services. As the market for our services matures, or as new competitors introduce new products or services that compete with ours, we may be unable to renew our agreements with existing customers or attract new customers at the same price or based on the same pricing model as previously used. As a result, it is possible that competitive dynamics in our market may require us to change our pricing model or reduce our prices, which could harm our revenue, gross margin and operating results. We rely on our management team and need additional personnel to grow our business, and the loss of one or more key employees or our inability to attract and retain qualified personnel could harm our business. Our success and future growth depends to a significant degree on the skills and continued services of our management team, especially David Gagne, our Chief Executive Officer, and Brian Lawrence, our Chief Financial Officer. Our future success also depends on our ability to attract, retain and motivate highly skilled technical, managerial, sales, marketing and service and support personnel, including members of our management team. Competition for sales, marketing and technology development personnel is particularly intense in the technology industries. As a result, we may be unable to successfully attract or retain qualified personnel. Our inability to attract and retain the necessary personnel could harm our business. If we fail to manage our SaaS hosting network infrastructure capacity, our existing customers may experience service outages and our new customers may experience delays in the deployment of our SaaS products. We seek to maintain sufficient excess capacity in our SaaS hosting network infrastructure to meet the needs of all of our customers. If we do not accurately predict our infrastructure capacity requirements, our customers could experience service outages that may result in customer losses.If our hosting infrastructure capacity fails to keep pace with increased sales, customers may experience delays as we seek to obtain additional capacity, which could harm our reputation and adversely affect our revenue growth. 5 Table of Contents If we fail to develop our brand cost-effectively, our business may suffer. We believe that developing and maintaining awareness of our brand in a cost-effective manner is critical to achieving widespread acceptance of our existing and future solutions and is an important element in attracting new customers.Furthermore, we believe that the importance of brand recognition will increase as competition in our market increases.Successful promotion of our brand will depend largely on the effectiveness of our marketing efforts and on our ability to provide reliable and useful services at competitive prices.Brand promotion activities may not yield increased revenue, and even if they do, any increased revenue may not offset the expenses we incurred in building our brand.If we fail to successfully promote and maintain our brand, or incur substantial expenses in an unsuccessful attempt to promote and maintain our brand, we may fail to attract enough new customers or retain our existing customers to the extent necessary to realize a sufficient return on our brand-building efforts, and our business could suffer. We may experience delays in product and service development, including delays beyond our control, which could prevent us from achieving our growth objectives and hurt our business. Many of the problems, delays and expenses we may encounter may be beyond our control. Such problems may include, but are not limited to, problems related to the technical development of our products and services, the competitive environment in which we operate, marketing problems, consumer and advertiser acceptance and costs and expenses that may exceed current estimates. Problems, delays or expenses in any of these areas could have a negative impact on our business, financial conditions or results of operations. Delays in the timely design, development, deployment and commercial operation of our EA800-ip product and service offerings, and consequently the achievement of our revenue targets and positive cash flow, could result from a variety of causes, including many causes that are beyond our control. We might require additional capital to support our strategic growth plan, and this capital might not be available on acceptable terms, if at all. We intend to continue to make investments to support our strategic growth plan and may require additional funds to respond to business challenges, including the need to develop new solutions or enhance our existing solutions, enhance our operating infrastructure and update our product.Accordingly, we may need to engage in equity or debt financings to secure additional funds.If we raise additional funds through further issuances of equity or convertible debt securities, our existing shareholders could suffer significant dilution, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock.Any debt financing secured by us in the future could involve restrictive covenants relating to our capital raising activities and other financial and operational matters, which may make it more difficult for us to obtain additional capital and to pursue business opportunities.In addition, we may not be able to obtain additional financing on terms favorable to us, if at all. If we are unable to obtain adequate financing or financing on terms satisfactory to us, when we require it, our ability to continue to support our business growth and to respond to business challenges could be significantly limited, and our business, operating results, financial condition and prospects could be adversely affected. We may be unsuccessful against future competitors. If we do not compete effectively, our operating results and future growth could be harmed. We may encounter growing competition in our business from many sources.Many of our future competitors may have substantially greater financial, marketing, technological and other resources than we do.Some of these companies may even choose to offer services competitive with ours at no cost as a strategy to attract or retain customers of their other services.If we are unable to compete successfully with traditional and other emerging providers of competing services, our business, financial condition and results of operations could be adversely affected. Demand for our services is sensitive to price. Many factors, including our advertising, customer acquisition and technology costs, and our current and future competitors’ pricing and marketing strategies, can significantly affect our pricing strategies. There can be no assurance that we will not be forced to engage in price-cutting initiatives, or to increase our advertising and other expenses to attract and retain customers in response to competitive pressures, either of which could have a material adverse effect on our revenue, operating results and resources. 6 Table of Contents In the event we are unable to retain existing proprietary product customers or to grow our SaaS customer base by adding new customers, our operating results will be adversely affected. Our strategic growth plan is in part driven by our ability to retain our existing customers and grow our customer base by adding new SaaS customers. Customers cancel their accounts for many reasons, including economic concerns, business failure or a perception that they do not use our product effectively and the perception that the service is not a good value. In some cases, we terminate an account because the customer fails to comply with our standard terms and conditions. As our customer base continues to grow, even if our customer retention rates remain the same on a percentage basis, the absolute number of customers we lose each month will increase. We must continually add new customers to replace customers whose accounts are cancelled or terminated, which may involve significantly higher marketing expenditures than we currently anticipate. If too many of our historical proprietary product customers cancel our service, or if we are unable to attract new SaaS customers in numbers sufficient to grow our business, our operating results would be adversely affected. Our business could be adversely affected if our clients are not satisfied with our SaaS solutions, our implementation and integration of our solutions or our professional services. The success of our strategic growth plan will depend on our ability to satisfy our clients and meet their business needs.If a client is unsatisfied, we could lose the client, we could incur additional costs to remedy the situation, or the profitability of our relationship with that client may be impaired.Negative publicity resulting from issues related to our client relationships, regardless of accuracy, may damage our business by adversely affecting our ability to attract new clients and maintain and expand our relationships with existing clients. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations. We require effective internal control over financial reporting in order to provide reasonable assurance with respect to our financial reports and to effectively prevent fraud. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the circumvention or overriding of controls, or fraud. Therefore, even effective internal controls can provide only reasonable assurances with respect to the preparation and fair presentation of financial statements. Our common stock was recently delisted from the NYSE Amex Exchange and investors may have difficulty trading and obtaining quotations for our common stock, which could impair their investments and our business. On April 11, 2012 we received a notice from NYSE Amex LLC indicating that we were not in compliance with the continued listing requirements due to: our having stockholders’ equity of less than $4,000,000 and losses from continuing operations and/or net losses in three of our four most recent fiscal years, as set forth in Section 1003(a)(ii) of the NYSE Amex Exchange’s Corporate Guide; and stockholders’ equity of less than $6,000,000 and losses from continuing operations and/or net losses in our five most recent fiscal years ended December 31, 2011, as set forth in Section 1003(a)(iii) of the NYSE Amex Exchange’s Company Guide. Despite our diligent efforts to meet the requirements of the NYSE Amex Exchange, On March 6, 2013 we were informed by the NYSE Amex Exchange that our common stock would be delisted.Our common stock was immediately eligible for quotation on the OTC Bulletin Board and began trading on the OTC Bulletin Board as of the open of business on March 21, 2013.The OTC Bulletin Board symbol of our common stock is WELX. Because our common stock was delisted from the NYSE Amex Exchange, the liquidity of our common stock will be impaired and access to the capital markets, if necessary, may not be possible.An investor may find it difficult to dispose of, or to obtain accurate quotations of the price of, shares of our common stock.The lack of an established trading market severely limits the liquidity of our common stock, and could depress the market price of our common stock and limit our ability to raise additional capital. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 7 Table of Contents ITEM 2. DESCRIPTION OF PROPERTY On December 31, 2012, the Company sold its manufacturing facility to Nortech Systems, Inc. (“Nortech”), the then current lessee of the property for $2,650,000.The building and land had a carrying cost of $2,135,000, resulting in a gain of $506,000, after deducting expenses related to the sale of $9,000.Rental revenue for the year ended December 31, 2012, was $261,000, reduced by $218,000 for the reversal of unamortized rental revenue recognized on the straight-line basis in 2011.For the year ended December 31, 2012, the Company also recognized income of $106,000 related to the remaining unamortized deferred revenue associated with the tax increment financing associated with the facility. On December 31, 2012, Winland entered in to a month-to-month lease with Nortech to lease 1,924 square feet of office space at 1950 Excel Drive, Mankato, MN, the Company’s prior manufacturing facility.This office space is used for the Company’s operations including customer service, technical support and finance. In December 2012, Winland entered in to a twelve month lease agreement for office space at 601 Carlson Parkway, Suite 1050, Minnetonka, MN.This office space is used for the Company’s sales and marketing, product management and executive staff. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Winland’s Common Stock is listed on the OTCQB Market under the symbol WELX. Prior to March 21, 2013, Winland's common stock was listed on the NYSE Amex under the symbol WEX.The following table sets forth the high and the low market closes, as reported by NYSE Amex during 2012 and 2011. Fiscal Year Ended December 31, 2012 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2011 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 15, 2013, the fair market value of Winland’s Common Stock was $0.81 based on the closing sale price quoted by NYSE Amex on that date.As of December 31, 2012, Winland had 370 registered shareholders of record. Winland has never paid cash dividends on its Common Stock.The Board of Directors presently intends to retain any earnings for use in its business and does not anticipate paying cash dividends on Common Stock in the foreseeable future. The payment of cash dividends in the future, if any, will be at the discretion of the Board of Directors and will depend on such factors as earnings levels, capital requirements, Winland's overall financial condition and any other factors deemed relevant by Winland's Board of Directors. 8 Table of Contents ITEM 6: SELECTED FINANCIAL DATA None. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION EXECUTIVE SUMMARY Winland Electronics is a leader in designing and selling critical environmental monitoring solutions. We sell our solutions to customers around the world through a channel of distributors and security systems integrators. Our solutions assist customers by helping them to: reduce product loss, comply with various regulations, reduce labor costs and potentially mitigate costly litigation. Our solutions include: · The EnviroAlert (EA) product line which now represents over 50% of our revenue. The EA product line offers industrial, commercial and residential users the flexibility to simultaneously monitor temperature, humidity, water, gases, pressure and dry contacts in one or more critical environments. This product line includes our recently introduced EA800-ip solution, an industry-leading monitoring system that via software provides two-way access for users to remotely monitor, collect and view real-time data from up to eight sensors. Users can also modify their sensor settings via a wireless connection that eliminates the need for on-site adjustments or service calls. · The WaterBug Alert, which is designed for dependable water detection. · The TempAlert solution delivers reliable and economical temperature detection for residential or commercial security systems. · Our HumidAlert solution monitors humidity and is ideal for any areas where too much moisture, or not enough, can damage commercial and residential property. · Our Vehicle-Alert allows users to know when a vehicle enters a driveway or comes to a business drive up window. Key markets that we sell our solution into include the distribution and retail segments of the food, healthcare and drug industries. RESULTS OF OPERATIONS – 2012 vs. 2011 The Company reported net income of $21,000 or $0.01 per basic and diluted share for the year ended December 31, 2012 compared to the $740,000 net loss or $0.20 loss per basic and diluted share for the same period in 2011. Net Sales Net sales for the year ended December 31, 2012 were $3,713,000 up $269,000 or 7.8% compared to the same period in 2011 driven by a 14.2% increase in sales to Winland’s largest distributor. Operating Loss The Company reported an operating loss of $644,000 and $1,023,000 for the years ended December 31, 2012 and 2011, respectively.The Company’s gross margin percentage of 29.4% in 2012 was up from 27.6% reported in 2011.Increased gross margins were the result of a favorable product sales mix and overall price increases implemented for 2012. For the year ended December 31, 2012, general and administrative expenses were $762,000 down from $852,000 from the same period in 2011.The decline in expense was related to decreased depreciation expense of $73,000 primarily for the Company’s building and land assets sold on December 31, 2012.The Company recorded depreciation expense in 2011 until the time the building met the criteria to be classified as held for sale in September 2011.Additionally, the decline in expense was related to reduced borrowing line fees of $50,000, reduced salaries and wages expenses of $46,000 related to stay bonus payments made in 2011, reduced board of director fees of $39,000 based on the revised board retainer and committee fees approved on May 24, 2011, partially offset by increased consulting expenses of $119,000 related to the strategic business project conducted in 2012 and increased professional fees of $23,000 including audit, legal and tax preparation expenses. 9 Table of Contents For the year ended December 31, 2012, sales and marketing expenses were $688,000, a decrease of $195,000 from the same period in 2011.The decrease was due to reduced salaries and commission expenses of $93,000, reduced advertising and trade show expenses of $61,000 and reduced expenditures for travel of $37,000. During 2012, the Company funded research and development activities, incurring expenses of $285,000 which were primarily for new product development of $182,000 related to the Company’s EnviroAlert EA800-ip product and salary and benefit expenses of $78,000.During 2011, the Company funded research and development activities, incurring expenses of $237,000 which were primarily for new product development of $168,000 related to the Company’s EnviroAlert EA800-ip product and salary and benefit expenses of $59,000. In January 2013, the Company announced its strategic growth plan to become a leading provider of real-time, cloud-based environmental monitoring solutions by implementing a Software as a Service (SaaS) business model.This plan calls for investments of approximately $1,200,000 in additional sales, marketing and channel management resources and development of the Company’s SaaS platform. Other Income and Expense Other income and expense consists primarily of interest expense and other, net.The Company did not borrow money during the year ended December 31, 2012 and therefore had no interest expense. Interest expense for the year ended December 31, 2011 was $54,000 which consisted of $29,000 mortgage interest paid to US Bank, $22,000 paid to TCI for interest and minimum fees for terminating the financing agreement in April 2011 and $3,000 paid to PrinSource for factoring of accounts receivable.For 2011, the Company received $11,000 in interest income from the settlement and payment of refunds related to the settlement reached between the Company and the Internal Revenue Service regarding research and development tax credits. Income Tax Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.The valuation allowance for deferred tax assets as of December 31, 2012 and 2011 was $1,853,000 and $1,889,000, respectively. The net change in the total valuation allowance for the years ended December 31, 2012 and 2011 was an increase (decrease) of ($36,000) and $296,000, respectively.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2012 and 2011, the Company calculated its estimated annualized effective tax expense (benefit) rate at 0% and 1%, respectively.The Company had no income tax expense based on its $634,000 pre-tax loss from continuing operations for the year ended 2012.The Company recognized income tax expense of $9,000 (net of the valuation allowance) based on its $1,051,000 pre-tax loss from continuing operations for year ended 2011. Gain from discontinued operations On December 31, 2012, the Company sold its manufacturing facility to Nortech, the then current lessee of the property for $2,650,000.The building and land had a carrying cost of $2,135,000, resulting in a gain of $506,000, after deducting expenses related to the sale of $9,000.Rental revenue for the year ended December 31, 2012, was $261,000, reduced by $218,000 for the reversal of unamortized rental revenue recognized on the straight-line basis in 2011.For the year ended December 31, 2012, the Company also recognized income of $106,000 related to the remaining unamortized deferred revenue associated with the tax increment financing associated with the facility. On January 1, 2011, the Company sold its EMS business to Nortech.Winland recognized a gain from discontinued operations, net of tax, of $59,000 for the year ended December 31, 2011.The gain was the result of additional inventory sales to Nortech above the $2,200,000 commitment which allowed the Company to reduce the reserve for obsolescence for inventory held for discontinued operations by $73,000.Net sales from discontinued operations for the year ended December 31, 2011 were $2,906,000 from raw, finished and work-in-process inventories sold to Nortech.The Company had no gross profit on the inventory sold to Nortech for the year ended December 31, 2011, as the Company sold inventory to Nortech at historical cost.The Company also recorded rental revenue of $261,000 and amortization of deferred revenue of $8,000 for the year ended December 31, 2011 related to its manufacturing facility. 10 Table of Contents LIQUIDITY AND CAPITAL RESOURCES Operating activities used cash of $634,000 for the year ended December 31, 2012 which resulted from a $506,000 non-cash gain on the sale of building, a net increase in finished goods inventories of $317,000 for future customer sales, a $106,000 reduction in deferred revenue for the reversal of tax increment financing related to the building and reduced payroll related expenses of $50,000 for the payment of accrued bonuses and severance partially offset by reduced deferred rent receivable of $261,000 and increased accounts payable balances of $82,000 for purchases of finished goods inventory.Operating activities used cash of $1,505,000 for the year ended December 31, 2011 which resulted from the net loss of $740,000, a net increase in finished goods inventories of $455,000 for future customer sales, a reduction of accrued expenses of $421,000 primarily related to compensation payments of $339,000 partially offset by federal and state income tax refunds received of $277,000. Investing activities used cash of $7,000 for equipment purchases for the year ended December 31, 2012.For the year ended December 31, 2011, investing activities provided cash of $3,913,000 primarily from the sale of the EMS business unit and the sale of related inventory from discontinued operations.Financing activities used cash of $1,695,000 for the year ended December 31, 2011 consisting of $1,249,000 to pay down the Company’s revolving line-of-credit and $448,000 to pay down long-term borrowings. The current ratio was 7.6 to 1 at December 31, 2012 and 3.7 to 1 at December 31, 2011.Working capital equaled $3,894,000 on December 31, 2012, compared to $1,517,000 on December 31, 2011. In December 2011, the Company paid the outstanding balance satisfying the mortgage note payable with US Bank National Association. The Company’s future capital requirements, inclusive of expenses for the Company’s SaaS business model as further described in this Form 10-K, will depend on many factors, including the timing and amount of its revenues and its investment decisions, which may affect the Company’s ability to generate additional cash.The Company’s management believes that its cash balance and existing working capital will be adequate to fund its cash requirements for at least the next twelve months.However, delays in, or changes to any of the above plans could result in the Company needing additional financing, which may not be available to the Company, or may not be available on terms favorable to the Company. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and related disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Winland cannot assure you that actual results will not differ from those estimates. Winland believes the following are the most critical judgments and estimates used in the preparation of its financial statements. Revenue Recognition: Revenue is recognized from the sale of products and out of warranty repairs when the product is delivered to a common carrier for shipment and title transfers. Shipping and handling charges billed to customers are included in net sales, and shipping and handling costs incurred by the Company are included in cost of sales. For all sales, Winland has a binding purchase order from the customer.Winland does not generally accept returns but does provide a limited warranty as outlined below under Allowance for Rework and Warranty Costs.Sales and use taxes are reported on a net basis, excluding them from sales and cost of sales. Inventory Valuation:Inventories are stated at the lower of cost or market and include materials, labor, and overhead costs. Cost is determined using the first-in, first-out method (FIFO). The majority of the inventory is purchased based upon contractual forecasts and customer purchase orders. Even though contractual arrangements may be in place, we are still required to assess the utilization of inventory. In assessing the ultimate realization of inventories, judgments as to future demand requirements are made and compared to the current or committed inventory levels and contractual inventory holding requirements. Reserve requirements generally increase as projected demand requirements decrease due to market conditions, technological and product life cycle changes as well as longer than previously expected usage periods. Management’s estimated reserve for slow moving and obsolete finished goods inventories was $24,000 and $30,000 as of December 31, 2012 and 2011, respectively. 11 Table of Contents Allowance for Doubtful Accounts:The Company generally requires no collateral from its customer with respect to trade accounts receivable.Invoice terms vary by customer but are generally due 30 days after presentation. Accounts receivable are considered past due if not paid in accordance with the terms established with the customer. Winland evaluates its allowance for uncollectible accounts on a quarterly basis and reviews any significant customers with delinquent balances to determine future collectability. Winland bases its determinations on legal issues, past history, current financial and credit agency reports, and experience. Winland reserves for accounts deemed to be uncollectible in the quarter in which the determination is made.Management believes these values are estimates and may differ from actual results.Winland believes that, based on past history and credit policies, the net accounts receivable are of good quality.The Company had no bad debt expense for the year ended December 31, 2012.Bad debt expense for the year ended December 31, 2011 was $1,000.The Company writes off accounts receivable when they are deemed uncollectible and records recoveries of trade receivables previously written off when collected.The Allowance for Doubtful Accounts was $7,000 at both December 31, 2012 and 2011. Allowance for Rework and Warranty Costs:Winland provides a limited warranty for its Proprietary Products for a period of one year, which requires Winland to repair or replace defective product at no cost to the customer or refund the purchase price.Reserves are established based on historical experience and analysis for specific known and potential warranty issues.The reserve reflecting historical experience and potential warranty issues are determined based on experience factors including rate of return by item, average weeks outstanding from production to return, average cost of repair and relation of repair cost to original sales price.Any specific known warranty issues are considered individually.These are analyzed to determine the probability and the amount of financial exposure, and a specific reserve is established.The allowance for rework and warranty costs was $15,000 and $13,100 as of December 31, 2012 and 2011, respectively.The product warranty liability reflects management’s best estimate of probable liability under Winland’s product warranties and may differ from actual results. Income Taxes:Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.The valuation allowance for deferred tax assets as of December 31, 2012 and 2011 was $1,853,000 and $1,889,000 respectively.The net change in the total valuation allowance for the years ended December 31, 2012 and 2011 was an increase (decrease) of ($36,000) and $296,000.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2012 and 2011, the Company calculated its estimated annualized effective tax benefit rate at 0% and -1.2%, respectively.The Company recognized an income tax expense of $0 (net of the valuation allowance) based on its $634,000 pre-tax loss from continuing operations for the year ended 2012 compared to an income tax benefit of $9,000 (net of the valuation allowance) based on its $1,051,000 pre-tax loss from continuing operations for the year ended 2011. In addition, Winland reevaluates the technical merits of its tax positions and recognizes an uncertain tax benefit, or derecognizes a previously recorded tax benefit, when (i) there is a completion of a tax audit, (ii) there is a change in applicable tax law including a tax case or legislative guidance, or (iii) there is an expiration of the statute of limitations. Significant judgment is required in accounting for tax reserves.Although Winland believes that it has adequately provided for liabilities resulting from tax assessments by taxing authorities, positions taken by these tax authorities could have a material impact on Winland’s effective tax rate in future periods. CAUTIONARY STATEMENTS Certain statements contained in this Annual Report on Form 10-K and other written and oral statements made from time to time by Winland do not relate strictly to historical or current facts. As such, they are considered “forward-looking statements” that provide current expectations or forecasts of future events. Such statements can be identified by the use of terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “could,” “possible,” “plan,” “project,” “should,” “will,” “forecast” and similar words or expressions. Winland’s forward-looking statements generally relate to its purchase order levels, growth strategies, financial results, product development, sales efforts and sufficiency of capital. One must carefully consider forward-looking statements and understand that such statements involve a variety of risks and uncertainties, known and unknown, and may be affected by inaccurate assumptions, including, among others, those discussed below. Consequently, no forward-looking statement can be guaranteed, and actual results may vary materially from results or circumstances described in such forward looking statements. As provided for under the Private Securities Litigation Reform Act of 1995, Winland wishes to caution investors that the following important factors, among others, in some cases have affected and in the future could affect Winland’s actual results of operations and cause such results to differ materially from those anticipated in forward-looking statements made in this document and elsewhere by or on behalf of Winland. 12 Table of Contents ● Winland derives a significant portion of its revenues from a limited number of distributors that are not subject to long-term contracts with Winland; ● Winland’s ability to compete successfully depends, in part, upon the price at which Winland is willing to sell a proposed product and the quality of its design; ● there is no assurance that Winland will be able to continue to obtain purchase orders from existing and new customers on financially advantageous terms, and the failure to do so could prevent it from achieving the growth it anticipates; ● an overall uncertainty in economic activity may have a negative impact on Winland’s customer’s ability to pay for the products they purchase from Winland; ● Winland’s ability to increase revenues and profits is dependent upon its ability to retain valued existing customers and obtain new customers that fit its customer profile; ● The acceptance of Winland’s EA800-ip by the marketplace; ● The market for SaaS business applications may develop more slowly than Winland expects; ● Many of Winland’s customers are price sensitive, and if the prices Winland charges for its services are unacceptable to its customers, Winland’s operating results will be harmed; ● If Winland fails to develop our brand cost-effectively, its business may suffer; ● Winland might require additional capital to support its strategic growth plan, and this capital might not be available on acceptable terms, if at all; and ● In the event Winland is unable to retain existing proprietary product customers or to grow its SaaS customer base by adding new customers, its operating results will be adversely affected. In addition, see “Risk Factors” under Item 1A, which includes a discussion of additional risk factors and a more complete discussion of some of the cautionary statements noted above. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None. 13 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are at the pages set forth below: Report of Independent Registered Public Accounting Firm as of and for the Years Ended December 31, 2012 and 2011 15 Balance Sheets as of December 31, 2012 and 2011 16 - 17 Statements of Operations for the Years Ended December 31, 2012 and 2011 18 Statements of Changes in Stockholders' Equity for the Years Ended December 31, 2012 and 2011 19 Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 20 Notes to Financial Statements 21 - 32 14 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors Winland Electronics, Inc. Mankato, Minnesota We have audited the accompanying balance sheets of Winland Electronics, Inc. as of December 31, 2012 and 2011, and the related statements of operations, changes in stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winland Electronics, Inc. as of December 31, 2012 and 2011 and the results of its operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 22, 2013 15 Table of Contents Winland Electronics, Inc. Balance Sheets As of December 31, 2012 and 2011 (In Thousands) December 31, Assets Current Assets Cash and cash equivalents $ $ Funds held in escrow from sale of manuafacturing facility, including land (Note 7) - Accounts receivable, less allowance for doubtful accounts of $7 as of both December 31, 2012 and 2011 (Note 9) Inventories (Note 2) Prepaid expenses and other assets 56 31 Total current assets Property and Equipment, at cost (Note 1) Machinery and equipment Data processing equipment Office furniture and equipment 43 43 Total property and equipment Less accumulated depreciation and amortization Net property and equipment 43 68 Assets of discontinued operations Assets held for sale, net (Note 1, 7) - Deferred rent receivable - Total assets $ $ See Notes to Financial Statements 16 Table of Contents Winland Electronics, Inc. Balance Sheets As of December 31, 2012 and 2011 (In Thousands, Except Share and Per Share Data) December 31, Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued liabilities: Compensation 60 Other 30 30 Total current liabilities Long-Term Liabilities of discontinued operations Deferred revenue (Note 4) - Total long-term liabilities of discontinued operations - Total liabilities Commitments and Contingencies Stockholders’ Equity (Notes 6 and 11) Common stock, par value $0.01 per share; authorized 20,000,000 shares; issued and outstanding 3,701,630 shares as of both December 31, 2012 and 2011 37 37 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements 17 Table of Contents Winland Electronics, Inc. Statements of Operations For the Years Ended December 31, 2012 and 2011 (In Thousands, Except Share and Per Share Data) December 31, Net sales (Note 10) $ $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development Operating loss ) ) Other income (expenses): Interest expense - ) Other, net 10 26 10 ) Loss from continuing operations before income taxes ) ) Income tax expense (Note 5) - (9
